Citation Nr: 0925719	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  06-28 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased disability rating for 
osteoarthritis of the lumbosacral spine with radicular pain 
in the lower extremities, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1941 to 
October 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The Veteran was scheduled to present testimony before a 
traveling Veterans Law Judge in August 2007.  However, the 
Veteran failed to report to the hearing.  As the Veteran has 
not requested that the hearing be rescheduled, the Board 
deems the Veteran's request for such a hearing to be 
withdrawn.  See 38 C.F.R. § 20.704 (2008).

In February 2008, the Board remanded this case for further 
evidentiary development.  The requested development was 
completed, and the case has now been returned to the Board 
for further appellate action.

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent medical evidence of record demonstrates 
that the Veteran's osteoarthritis of the lumbosacral spine is 
characterized by pain and forward flexion limited to 20 
degrees at worst (when considering complaints of pain), and 
has not been productive of unfavorable ankylosis of the 
entire thoracolumbar spine.

2.  As of February 4, 2009, straight leg raise testing is 
positive for radiating pain down both legs, and mild motor 
impairment has been shown in both lower extremities, but 
reflexes and sensation are normal in the lower extremities 
bilaterally.

CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 
percent for osteoarthritis of the lumbosacral spine have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2008).

2.  The criteria for a separate rating of 10 percent for 
neurological deficits in the 
left lower extremity associated with service-connected 
osteoarthritis of the lumbosacral spine have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5242 (2008); 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2008).

3.  The criteria for a separate rating of 10 percent for 
neurological deficits in the right lower extremity associated 
with service-connected osteoarthritis of the lumbosacral 
spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2008); 
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  For 
an increased compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In this case, in a February 2006 letter, the RO provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate his claim for an increased rating, 
as well as what information and evidence must be submitted by 
the Veteran and what information and evidence will be 
obtained by VA.  This letter advised the Veteran to submit 
evidence from medical providers, statements from others who 
could describe their observations of his disability level, 
and his own statements describing the symptoms, frequency, 
severity, and additional disablement caused by his 
disability.  Letters in March 2006, May 2006, September 2006, 
July 2007, and March 2008 notified the Veteran of how VA 
determines disability ratings and effective dates.  These 
letters informed the Veteran of the necessity of providing 
medical or lay evidence demonstrating the level of disability 
and the effect that the symptoms have on his employment and 
daily life, and provided examples of pertinent medical and 
lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) relevant to establishing entitlement to 
increased compensation.  The case was thereafter 
readjudicated in May 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include service 
treatment records, VA examination reports, and private 
treatment records.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The August 2006 Statement of the 
Case and the May 2009 Supplemental Statement of the Case 
provided relevant rating criteria for evaluating his 
lumbosacral spine disability.  The Board acknowledges a 
January 2007 statement from the Veteran in which he indicated 
that he was at a loss to fully understand all of the 
paperwork that was mailed to him in August 2006 (i.e., the 
Statement of the Case).  However, the Board notes that the 
Veteran has been duly represented by a veterans service 
organization throughout the entire period of claim.  
Furthermore, the Veteran was an active participant in the 
claims process by responding to notices and by providing 
written argument regarding his claim.  Moreover, he described 
his symptomatology and its impact on his functioning to the 
VA examiners.  Thus, the Board concludes that he was provided 
with a meaningful opportunity to participate in the claims 
process and has done so.  Any error in the sequence of events 
or content of the notices is not shown to have any effect on 
the case or to cause injury to the Veteran.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations 
do not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods based on the 
facts found - a practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2008); see also 38 C.F.R. § 4.45 (2008).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that he is entitled to a higher 
disability rating for osteoarthritis of the lumbosacral spine 
with radicular pain in the lower extremities.  In a November 
1943 rating decision, the RO granted service connection for 
chronic arthritis.  It was noted that the Veteran's arthritis 
of the lumbar spine and sacroiliac joints had been incurred 
in the line of duty.  In an October 2004 rating decision, the 
RO rephrased the issue and granted a 40 percent rating for 
osteoarthritis of the lumbosacral spine under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5242, effective February 23, 2004.

The Veteran filed his current increased rating claim in 
December 2005.  In the 
May 2006 rating decision, the RO rephrased the issue and 
continued the 40 percent rating for osteoarthritis of the 
lumbosacral spine with radicular pain in the lower 
extremities under 38 C.F.R. § 4.71a, Diagnostic Code 5242.

The General Rating Formula for Diseases and Injuries of the 
Spine provides that, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 40 percent evaluation 
requires evidence of forward flexion of the thoracolumbar 
spine to 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine.  A 50 percent evaluation 
is warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 
(2008).  Any associated objective neurologic abnormalities 
should be evaluated separately, under an appropriate 
diagnostic code.  Id. at Note 1.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which 
the entire thoracolumbar spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited 
line of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id. at Note 5.

Turning to the evidence, in an August 2005 statement, the 
Veteran's private physician stated that the Veteran's 
osteoarthritis was increasing to a significant degree, with 
pain and decreased mobility on a daily basis.  He noted that 
the Veteran was in constant pain (at a level 9 out of 10) 
from his spine and lower back as well as his joints, and that 
the Veteran had difficulty with walking, standing, sleeping, 
exercise, and activity.  It was noted that the Veteran was 
only able to get partial relief by taking analgesics and that 
he sometimes used narcotic analgesics to relieve the pain.

The Veteran underwent a VA spine examination in March 2006.  
On that occasion, he complained of constant daily pain from 
the lower middle of the back down to the tailbone area.  He 
also complained of an achy pain shooting down the legs all 
the time to the level of the knees.  Treatment for his back 
pain consisted of narcotics, and he also reported receiving 
steroid or pain injections to his back approximately six 
times a year for severe pain.  Exacerbating factors for the 
lower back pain included sitting for more than half an hour, 
driving for more than an hour, and cold damp weather.  The 
Veteran reported constant stiffness in his low back, but 
denied any swelling, heat, redness, instability, or locking.  
He reported experiencing flare-ups, occurring when his low 
back pain was so severe that he could barely move for an 
entire day.  It was noted that he treated these flare-ups 
with medication four to five times per week and with pain 
shots four to five times over the past twelve months.  The 
Veteran denied any incontinence of bowel or bladder.  He also 
denied any significant effects on his basic activities of 
daily living.  It was noted that he was ambulatory with a 
cane on a daily basis, though he forgot to bring his cane to 
the present examination.  The Veteran reported a history of 
physician-ordered bed rest, though he was unable to specify.

Examination in March 2006 revealed that the Veteran ambulated 
with stiffness to the back and a slightly stooped posture.  
No swelling, redness, or obvious deformities were seen, 
though his posturing was stooped.  It was noted that the 
Veteran was unable to perform any significant range of motion 
due to his complaint of severe pain.  Range of motion of the 
thoracolumbar spine measured 30 degrees of forward flexion, 
10 degrees of right lateral flexion, 10 degrees of left 
lateral flexion, 10 degrees of right rotation, and 10 degrees 
of left rotation.  It was noted that he was unable to perform 
any significant backward extension due to his complaint of 
severe pain.  Muscle spasms were palpable during range of 
motion testing, with the most limiting factor being pain.  
Weakness, decreased endurance, and easy fatigability were 
noted to be present with range of motion, and repetition did 
not change degrees.  It was noted that pain was to the 
middle, without complaints of radiating pain at the present 
time.  Straight leg raise testing was positive for lower back 
pain, without complaints of radiating pain.  Reflexes were 
noted to be slowed and sluggish.  The Veteran was diagnosed 
with chronic lower back pain with radicular pain through the 
buttocks to the knees bilaterally, and degenerative changes.

Private X-rays of the Veteran's lumbar spine dated in January 
2007 revealed degenerative changes, but no evidence of 
fracture or dislocation.  Private treatment records in July 
2007, revealed that the Veteran had no neurological symptoms.  
Right lower extremity pain was noted in September 2007, but 
only as due to erythema.  In March 2008, it was noted that 
the Veteran had low back pain, but with no radiation.  It was 
also noted in March 2008 that the Veteran had a normal gait 
and that his low back pain and bilateral lower extremities 
were stable.

The Veteran underwent a VA spine and neurological examination 
on February 4, 2009.  On that occasion, he complained of 
constant back pain at a level 9 out of 10.  Specifically, he 
described the pain as being centered in his lower back, along 
with aching pain shooting down both of his legs on a daily 
basis.  He reported having flare-ups of pain in both his back 
and legs to a level 10 about every other day, worsened by bad 
weather or increased activities.  He also complained of 
occasional numbness in both of his feet, though it was noted 
that he did not have any such numbness at the present 
examination.  He stated that he had been using a cane for the 
past four years, but that he still would fall a couple of 
times a day.  It was noted that the Veteran had not had any 
physician-prescribed bed rest in the past two years, but that 
he had to stay in bed (by his own account) about two to three 
times per week because of bad back pain.  His activities of 
daily living were noted to be limited, as he now needed help 
from his wife to get dressed.  Treatment for his back pain 
consisted of medication and injections in his back, including 
two shots during the week prior to the present examination.

Examination on February 4, 2009 revealed that the Veteran 
walked with a wide-based, shuffling-type of gait with a cane.  
He had paraspinal muscle spasm bilaterally throughout the 
lumbosacral spine, and it was noted that his range of motion 
was extremely limited.  Range of motion of the thoracolumbar 
spine measured 20 degrees of forward flexion, 0 degrees of 
extension, 10 degrees of 
right lateral flexion, 10 degrees of left lateral flexion, 10 
degrees of right rotation, and 10 degrees of left rotation.  
All range of motion testing was noted to be painful 
throughout, limited by pain, and unchanged with repetitive 
testing.  In addition, there was no increased pain, weakness, 
or incoordination with repetitive testing.  Straight leg 
raise testing was positive bilaterally both for pain in the 
back as well as for radiating pain down both legs.  
Neurological testing showed slightly diminished strength in 
both lower extremities: 3/5 in the right iliopsoas, 4+/5 in 
the left iliopsoas, 4/5 in the right quadriceps, 4+/5 in the 
left quadriceps, 4/5 in the right hamstrings, 4+/5 in the 
left hamstrings, and 4+/5 in the bilateral tibialis anterior, 
bilateral gastrocsoleus, and bilateral extensor hallucis 
longus (EHL).  Reflexes and sensation were normal in the 
lower extremities bilaterally.

Accompanying X-rays revealed significant arthritis throughout 
the lumbosacral spine with maintenance of lumbar lordosis, 
and degenerative scoliosis in the upper lumbar area.  The 
Veteran was assessed with persistent and worsening 
osteoarthritis of the lumbosacral spine with spinal stenosis 
causing radicular symptoms.  The examiner noted his feeling 
that the Veteran's disability picture had significantly 
worsened since the March 2006 VA examination, as range of 
motion was more limited during the present examination, he 
now had more frequent flare-ups, he now needed help with some 
activities of daily living, and straight leg raise testing 
now caused radiating symptoms.  With regard to the Veteran 
not having any physician-prescribed bed rest, the examiner 
opined that this was because it was difficult for the Veteran 
to see physicians and that physician-prescribed bed rest was 
not a commonly prescribed treatment protocol for chronic 
arthritis of the lumbar spine.  The examiner expressed his 
belief that the Veteran truly did prescribe bed rest for 
himself two to three times a week because of back pain.  The 
examiner noted that he would not call the Veteran's 
disability intervertebral disc disease, as disc height on X-
ray was shown to be fairly well-preserved.  Rather, the 
Veteran's disability was more a global osteoarthritis of the 
lumbar spine which caused his radicular symptoms.  

A private MRI of the Veteran's lumbar spine dated in March 
2009 revealed diffuse degenerative changes, but also showed 
that his spinal canal was maintained.

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the Veteran's osteoarthritis of the 
lumbosacral spine is appropriately evaluated as 40 percent 
disabling for the entire period of the current claim.  The 
objective findings of record do not reflect evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  38 
C.F.R. § 4.71a, Diagnostic Code 5242 (2008).  In this regard, 
the results of range of motion testing upon VA examination 
have shown that the Veteran is still able to bend forward and 
therefore, his spine is not fixed.  Thus, the Veteran is 
receiving the maximum evaluation assignable for limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5242.

Moreover, as the evidence does not show that the Veteran has 
been diagnosed with intervertebral disc syndrome, the 
provisions under Diagnostic Code 5243 for evaluation based on 
incapacitating episodes are not for application.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).

With regard to neurological symptoms, the Board acknowledges 
the results of neurological testing during the February 4, 
2009 examination, which showed that straight leg raise 
testing was positive for radiating pain down both legs, and 
that strength was diminished in both lower extremities.  
Reflexes and sensation were shown to be normal in the lower 
extremities bilaterally.

Under Diagnostic Code 8520, a 10 percent evaluation is 
warranted for mild incomplete paralysis of the sciatic nerve.  
A 20 percent evaluation requires moderate incomplete 
paralysis.  A 40 percent evaluation requires moderately 
severe incomplete paralysis.  A 60 percent rating requires 
severe incomplete paralysis.  The term "incomplete 
paralysis" indicates a degree of lost or impaired function 
that is substantially less than that which is described in 
the criteria for an evaluation for complete paralysis of this 
nerve, whether the less than total paralysis is due to the 
varied level of the nerve lesion or to partial nerve 
regeneration.  An 80 percent evaluation requires complete 
paralysis, where the foot dangles and drops, no active 
movement of the muscles below the knee is possible, and 
flexion of the knee is weakened or (very rarely) lost.  
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2008).

As the Veteran first demonstrated mild motor deficits in the 
left and right lower extremities during his February 4, 2009 
examination, he is entitled to separate 10 percent ratings, 
but not higher, under Diagnostic Code 8520 for the 
neurological deficits to both his left lower extremity and 
right lower extremity beginning on February 4, 2009.  38 
C.F.R. § 4.71a, Diagnostic Code 5242, Note (1) (2008).  
Despite the Veteran's June 2004 statement claiming that he 
suffered from almost 100 percent paralysis of his limbs, the 
medical evidence of record does not support this contention, 
as strength was only slightly diminished and reflexes and 
sensation were shown to be normal in the lower extremities 
bilaterally.

The Board concludes that the medical findings on examination 
are of greater probative value than the Veteran's allegations 
regarding the severity of his lumbosacral spine disability.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for an increased rating for 
osteoarthritis of the lumbosacral spine at any point during 
the period of the current claim.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The Board has also considered whether the Veteran's 
osteoarthritis of the lumbosacral spine with radicular pain 
in the lower extremities presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology, and provide for higher ratings for additional 
or more severe symptomatology than is shown by the evidence.  
In addition, the Veteran has now been awarded separate 
ratings for neurological impairment, and the rating criteria 
permit separate or higher ratings for additional neurological 
symptomatology that is not currently shown by the evidence.  
Thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluations are, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to a disability rating in excess of 40 percent 
for osteoarthritis of the lumbosacral spine is denied.

Entitlement to a separate 10 percent rating, effective 
February 4, 2009, for the neurologic deficits in the left 
lower extremity associated with service-connected 
osteoarthritis of the lumbosacral spine is granted, subject 
to the law and regulations governing the award of monetary 
benefits.

Entitlement to a separate 10 percent rating, effective 
February 4, 2009, for the neurologic deficits in the right 
lower extremity associated with service-connected 
osteoarthritis of the lumbosacral spine is granted, subject 
to the law and regulations governing the award of monetary 
benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


